Citation Nr: 0823967	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-34 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg and ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to October 
1973. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for right ankle and leg disabilities.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his right leg and ankle disability 
is causally related to an injury he sustained during his 
period of active service.  In support of his claim, he 
submitted a June 2004 letter from a private physician who had 
recently treated him for right knee, lower leg, and ankle 
problems.  In that letter, the private physician opined that 
the veteran's right knee, lower leg, and ankle conditions 
were as likely as not related to an accident that the veteran 
sustained during his period of active service.  

The veteran's service medical records reveal that in February 
1954, he injured his leg after inadvertently stepping into a 
ditch while running.  The diagnosis was a chip fracture of 
the lateral tibial plateau.  The veteran's leg was placed in 
a cast for approximately eight days.  He was then placed on a 
regimen of physical therapy for three days before being 
returned to active duty.  No further complications regarding 
the veteran's injury were reported during the remainder of 
his service.  His discharge examination in June 1973 was void 
of any complaints, diagnoses, or treatment for current bone 
or joint abnormalities.

The record thereafter shows that in April 2005, the veteran 
underwent a VA joints examination in which the examiner 
concluded that the veteran's current right knee disability 
(osteoarthrosis) was as likely as not related to his February 
1954 in-service injury.  However, the examiner did not 
provide an opinion on whether the veteran had any other right 
leg or  right ankle disability that was also etiologically 
related to his period of service.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 
C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the veteran underwent a VA joints examination 
in April 2005.  However, that examination focused on the 
veteran's right knee disability and did not include an 
opinion regarding any right leg or right ankle disability.  
The veteran's private physician has provided a positive nexus 
opinion with respect to the veteran's right ankle disability.  
Significantly, however, the private physician did not provide 
a rationale for that opinion.  Nor did that physician 
indicate that the opinion was based upon a review of the 
veteran's service medical records or other pertinent evidence 
from his claims folder.  For these reasons, the Board finds 
that remand for an additional examination and opinion is 
necessary in order to fairly address the merits of his claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
joints examination.  The claims folder 
should be made available to and be 
reviewed by the VA examiner, and the 
examination report should reflect that 
the claims folder was reviewed.  In 
ascertaining the likely etiology of the 
veteran's right ankle disability, the 
examiner should specifically consider 
the veteran's service medical records 
reflecting his treatment in February 
1954 for a right leg injury, the June 
2004 opinion from the veteran's private 
physician, and the April 2005 VA 
examiner's report.  The examiner should 
state whether it is as likely as not 
(50 percent probability or greater) 
that the veteran has a right leg or 
ankle disability that is causally or 
etiologically related to his period of 
active service.  If the VA examiner 
finds that the veteran does not have a 
right ankle disability that is causally 
related to his active service, that 
opinion should be reconciled with the 
June 2004 private physician's 
determination that the veteran's right 
knee, lower leg, and ankle conditions 
were all as likely as not related to 
his in-service injury.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

